          Case 1:20-cr-00477-ER Document 24 Filed 03/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          3/31/2021


 UNITED STATES OF AMERICA
                                                                        ORDER
                  -against-
                                                                    20 Cr. 477 (ER)
 OKEIFA JOHN,

                               Defendant.




Ramos, D.J.:

       The C.J.A. attorney assigned to this case, David Keith Bertan, is hereby ordered

substituted and the representation of the defendant in the above captioned matter is assigned to

Matthew J. Kluger.

       It is SO ORDERED.



Dated: New York, New York
       March 31, 2021


                                                                    Edgardo Ramos, U.S.D.J.
